       Case 9:21-cv-00095-DLC-KLD Document 16 Filed 08/26/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 TIM ANDREW GARDIPEE; BRUNO                           CV 21–95–M–DLC
 FRIIA; BRAD MOLNAR; and
 DAVID HELMERS,

                      Plaintiffs,                           ORDER

 vs.

 STATE OF MONTANA; MONTANA
 DEPARTMENT OF FISH WILDLIFE
 AND PARKS; and MONTANA FISH
 & WILDLIFE COMMISSION,

                       Defendants.

       Before the Court is Plaintiffs’ Unopposed Motion to Allow Witness

Testimony by Zoom Appearance at the hearing on Plaintiffs’ Application for

Temporary Restraining Order and Order to Show Cause (Doc. 10) set for August

31, 2021 at 1:30 p.m. (Doc. 14.) The Motion indicates that some of the identified

witnesses may be able to appear in person, but it does not specify which of the

witnesses can appear in person or explain why any of the witnesses may be unable

to appear in person. (Id. at 2.)

       It is the Court’s experience that witness appearances via Zoom can present

technical and other difficulties that disrupt or delay testimony and present technical

challenges for the Court. The Court therefore is not inclined to grant permission

                                          1
     Case 9:21-cv-00095-DLC-KLD Document 16 Filed 08/26/21 Page 2 of 2



for witnesses to appear via Zoom in the absence of reasons why specific witnesses

cannot appear in person.

      Accordingly, IT IS ORDERED that the motion (Doc. 14) is DENIED

subject to renewal.

      DATED this 26th day of August, 2021.




                                        2
